DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed June 1, 2021.  Claims 1-3 and 6-7 are pending in this case.  Claims 4-5 and 8-12 were previously canceled.  Claim 1 is currently amended. 
Response to Arguments
Applicant’s arguments, see REMARKS, filed June 1, 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 1, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 1, as currently amended, has been withdrawn. 
Applicant's further arguments filed June 1, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-3 and 6-7, as currently amended, that the claim recites statutory subject matter.
Examiner respectfully disagrees.
The claims, as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Applicant’s further arguments with respect to claim 1, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-3 and 6-7 –
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4 and 6-7 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite determining purchase information. Specifically, the claims recite determining purchase information as well as customer information from a customer’s profile during checkout, providing the customer with a request for payment, the customer providing a confirmation or authorization, and sending it to the merchant, which is an abstract idea. The claims recite “identifying . . . the items selected by the customer for purchase during the transaction,” “determining . . . a required payment amount for the items for the transaction,” “obtaining . . . identification information from the customer by . . . reading a loyalty card provided by the customer during the transaction,” “creating and prepopulating . . . a check . . . payment amount”, sending . . . a request for payment . . using contact information in the customer profile”, and “receiving . . . a reply message . . . obtaining authorization from the reply message to complete the transaction, and performing . . . funds transfer . . . by using the payment information . . . as payment for the items of the transaction . . .”.   This is a method of organizing human activity because it describes a process performed by a merchant and a customer to carry out a transaction, namely a customer receiving a request for payment including a check, the customer reviewing the check and authorizing it, such as by signing it, Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a commercial transaction that involves making a payment request, checking whether a condition has been satisfied, and transferring the payment. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a transaction terminal, card reader, a 2D barcode, a mobile communication device, and electronic funds transfer, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of identifying items selected by the customers for purchase during the transaction, determining a required payment amount, obtaining identification information from the customer by reading a loyalty card, obtaining contact information and payment information from a customer profile associated with the identification information, creating a check image, sending a request for payment, receiving a reply message as payment, obtaining authorization from the reply message to complete the transaction, and performing a funds transfer.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a transaction terminal, card reader, a barcode, electronic funds transfer, and a mobile communication device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the 
Dependent claims 2-3 and 6-7 further describe the abstract idea of requesting and making a payment. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 –
Claims recites, in newly-added language, “completing the transaction by avoiding problems associated with providing a credit card and theft of credit card information by using the check image and the authorization.” 
Note that the specification discloses that a customer has avoided problems associated with theft of credit card information (see the PGPub  of the specification at par 50), but does not disclose that this is a function performed by the mobile communication device when completing the transaction, as claimed.
Claims 2-3 and 6-7 are rejected under similar criteria, as each depends from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onozu (US 7,159,770) in view of Humble (US 4,964,053) and further in view of Starrs (US 2007/0288380), Tabesh et al (US 2004/0114822), and Labgold et al (US 2007/0198410).
Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onozu (US 7,159,770) in view of Humble (US 4,964,053) and further in view of Starrs (US 2007/0288380), and Tabesh et al (US 2004/0114822).
Regarding claim 1 –
Onozu teaches a method of operating a system comprising a transaction terminal and a mobile communication device to complete a transaction (col 2 ln 28-31, col 7 ln 65-67), involving items selected for purchase from a business by a customer, the method comprising:
providing executable instructions for transaction software to a processor of the transaction terminal causing the processor to perform operations of this method comprising:
identifying the items selected by the customer for purchase during the transaction, wherein identifying includes obtaining item information at the transaction terminal from a barcode reader that reads an item identifier from the items; (col 9 ln 50 – col 10 ln 35)
determining a required payment amount for the items for the transaction; (col 8 ln 48-64, col 9 ln 50 – col 10 ln 35)

receiving a two-dimensional (2d) barcode as a reply message from the mobile device; (col 10 ln 46-61, col 9 ln 50-col 10 ln 35) and 
obtaining an authorization based on receipt of the 2D barcode from the mobile communication device, wherein the authorization is to complete the transaction; (col 10 ln 46-61, col 9 ln 50-col 10 ln 35) and 
performing an electronic funds transfer by using the payment information represented in the check image having the payment information as the payment for the items of the transaction. (col 10 ln 46-61, col 9 ln 50-col 10 ln 35) 
providing second executable instructions for payment software to a mobile processor of the mobile communication device causing the mobile processor to perform second operations of the method comprising:
receiving the request for payment message from the transaction terminal; (col 8 ln 41-55, col 9 ln 42-51),
creating the 2D barcode comprising the check image template having the payment information populated within the check image; (col 10 ln 46-61, col 9 ln 50-col 10 ln 35) and
sending the reply message comprising the 2D barcode to the transaction terminal as the authorization; (col 10 ln 46-61, col 9 ln 50-col 10 ln 35) and 
completing the transaction by avoiding problems associated with providing a credit card and theft of credit card information by using the check image and the authorization. (col 10 ln 46-61, col 9 ln 50-col 10 ln 35)
Onozu does not specifically teach a scale that weighs particular items that are produce items.
Humble teaches a scale that weighs particular items that are produce items. (col 5 ln 20-6:39).
Onozu does not specifically teach a touchscreen display.
Humble teaches a touchscreen display (col 2 ln 40-49, col 3 ln 53-col 4 ln 23, col 5 ln 15-36)
Onozu does not specifically teach a customer selecting a submit button.
Humble teaches a customer selecting a submit button. (col 5 ln 20-35)
It would be obvious to one of ordinary skill in the art to combine Onozu and Humble in order to obtain greater flexibility and user-friendliness in shopping.
Onozu does not specifically teach presenting transaction screen on a touchscreen display of the transaction terminal for a transaction of the customer being performed at the transaction terminal wherein presenting further includes displaying the transaction screens for guiding the customer through the transaction.
Starrs teaches presenting transaction screen on a touchscreen display of the transaction terminal for a transaction of the customer being performed at the transaction terminal wherein presenting further includes displaying the transaction screens for guiding the customer through the transaction. (abs, par 5, 23-24, 29).
Onozu in view of Humble does not specifically teach obtaining identification information provided by the customer through an input device of the transaction terminal; obtaining a profile associated with the customer based on the identification information; and obtaining contact information based on the profile.
Starrs teaches obtaining identification information provided by the customer through an input device of the transaction terminal; (fig 8 and 11, par 30-31, 58-59)
obtaining a profile associated with the customer based on the identification information; (fig 8 and 11, par 30-31, 58-59) and
obtaining contact information based on the profile. (fig 8 and 11, par 30-31, 58-59)
Onozu does not specifically teach obtaining payment information comprising: bank account information and bank routing number information from the profile.
Starrs teaches obtaining payment information comprising: bank account information and bank routing number information from the profile. (fig 8 and 11, par 30-31, 58-59)
Onozu does not specifically teach providing access to the check image with the payment information to a mobile communication device of the customer by using the contact information in the customer profile and obtaining from the contact information an address or identifier for the mobile communication device operated by the customer.
Starrs teaches providing access to the check image with the payment information to a mobile communication device of the customer by using the contact information in the customer profile and obtaining from the contact information an address or identifier for the mobile communication device operated by the customer. (par 21, 30-31 and figs. 8, 11)
Onozu does not specifically teach creating and prepopulating a check image with the bank account information, the bank routing number information, a date, a check number, a payee name associated with the transaction terminal, a payor name for the customer, and the required payment amount by using a check image template and populating the check image template with the bank account information, the bank routing number information, the data, the check number, the payee name, and the payor name.
Starrs teaches teach creating and prepopulating a check image with the bank account information, the bank routing number information, a date, a check number generated by the transaction software, a payee name associated with the transaction terminal, a payor name for the customer, and the required payment amount by using a check image template and populating the check image template with the bank account information, the bank routing number information, the data, the check number, the payee name, and the payor name. (par 21, 30-31 and figs. 8, 11, 15)
Onozu does not specifically teach obtaining the check image with the payment information based on the request for payment message.
Starrs teaches obtaining the check image with the payment information based on the request for payment message. (fig 8 and 11, , par 30-31, 58-59)
Onozu does not specifically teach displaying a screen comprising the check image with the payment information to the customer on the mobile communication device.
Starrs teaches displaying a screen comprising the check image with the payment information to the customer on the mobile communication device. (fig 8 and 11, , par 30-31, 58-59)
Onozu does not specifically teach obtaining the authorization from the customer.
Starrs teaches obtaining the authorization from the customer. (par 7, cl 9)
It would be obvious to one of ordinary skill in the art to combine Onozu and Humble, with Starrs in order to achieve a more user-friendly and secure transaction method.
Onozu does not specifically teach creating a barcode containing the check image.
Tabesh however, does teach using a barcode as storage media for a compressed image. (par 12).
It would be obvious to one of ordinary skill in the art to combine Onozu, Humble, Starrs, and Tabesh to compress the image of a prepopulated check with payment information in order to obtain greater transaction security by having the check be encrypted/invisible.
Onozu in view of Humble, Starrs, and Tabesh does not disclose sending the payment information to a financial institution computer to process the payment using the electronic funds transfer for an account of the business with a financial institution associated with the financial institution computer.
However, Starrs teaches sending the payment information to a financial institution computer to process the payment using the electronic funds transfer for an account of the business (par 6-8, 21, 23, 33, 56, 62).
Labgold discloses an account of the business with a financial institution associated with the financial institution computer. (par 110, abs).
It would be obvious to one of ordinary skill in the art to combine Onozu, Humble, Starrs, and Tabesh with the single financial institution of Labgold in order to obtain greater transaction security, by limiting the number of banks or other financial institutions involved.
Regarding claim 2 –
Onozu teaches sending the transaction in the form of a 2D barcode. (col 9 ln 50-col 10 ln 35, col 10 ln 46-61).
Starrs teaches sending the transaction and payment information with a request for the electronic funds transfer to a financial institution of the business by the transaction terminal (par 6-8, 21, 23, 33, 56, 62).
Regarding claim 3 –
Starrs teaches that creating comprises obtaining a check image template including fields and populating the fields with the payment information.  (par 21, 30-31 and figs. 8, 11)
Regarding claim 6 –
Starrs teaches wherein the request for payment message contains the check image and the payment information. (figs. 8 and 11, par 21, 30-31)
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onozu (US 7,159,770) in view of Humble (US 4,964,053), Starrs (US 2007/0288380), Tabesh et al (US 2004/0114822), and Labgold et al (US 2007/0198410), and further in view of Andrews et al (US 2002/0103756).
Onozu, Humble, Starrs, Tabesh, and Labgold teach as above.
Regarding claim 7 –
Andrews teaches that the request for payment message contains a link to the check image and the payment information. (par 27)
It would be obvious to one of ordinary skill in the art to combine Onozu, Humble,  Starrs, Tabesh, and Labgold, with Andrews in order to achieve a more user-friendly transaction method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Labrou et al (US 7,784,684) disclose a wireless computer wallet for physical point of sale (POS) transaction.
Sanjiv (US 2008/0140579) teaches a payment system for travelers and other checks and a debit cum credit card.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685